OPINION — AG — ** PRISONERS — TREATMENT — STATE FACILITIES ** ONLY THE LAWS OF THIS STATE WHICH WE HAVE BEEN ABLE TO FIND WHICH AUTHORIZE THE BOARD OF PUBLIC AFFAIRS TO TRANSFER PRISONERS IN THE STATE PENITENTIARY AT MCALESTER (THAT IS, PERSON INCARCERATED IN SAID PENITENTIARY FOR A PRESCRIBED TERM OF YEARS PURSUANT TO THE JUDGMENT AND SENTENCE OF A PROPER JUDICIAL OFFICER) TO OTHER STATE INSTITUTIONS ARE 57 Ohio St. 132 [57-132], 57 Ohio St. 274 [57-274] (NOW REPEALED), WHICH SECTIONS AUTHORIZE SAID BOARD TO " TRANSFER PRISONERS FROM THE STATE PENITENTIARY OF MCALESTER TO THE REFORMATORY AT GRANITE " AND TO THE " SUBSTATION " OF SAID PENITENTIARY LOCATED IN ATOKA COUNTY NEAR STRINGTOWN. CITE: 57 Ohio St. 132 [57-132] (FRED HANSEN)